

115 S3356 IS: Synthetic Drug Awareness Act of 2018
U.S. Senate
2018-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3356IN THE SENATE OF THE UNITED STATESAugust 21, 2018Ms. Hassan (for herself, Mr. Cassidy, Mr. Jones, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Surgeon General of the Public Health Service to submit to Congress a report on the
			 health effects of new psychoactive substances (including synthetic drugs)
			 use.
	
 1.Short titleThis Act may be cited as the Synthetic Drug Awareness Act of 2018. 2.Report on effects on public health of synthetic drug use (a)In generalNot later than 3 years after the date of the enactment of this Act, the Surgeon General of the Public Health Service shall submit to Congress a report on the health effects of new psychoactive substances (including synthetic drugs) used since January 2010 by persons who are at least 12 years of age but no more than 18 years of age.
 (b)New psychoactive substance definedFor purposes of subsection (a), the term new psychoactive substance means a controlled substance analogue (as defined in section 102(32) of the Controlled Substances Act (21 U.S.C. 802(32))).